Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott A. Simmons on August 15, 2022.

The application has been amended as follows: 

In claim 1, line 2, “decoder circuitry” is hereby amended to read “hardware decoder circuitry”.
In claim 13, line 4, “decoder circuitry” is hereby amended to read “hardware decoder circuitry”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is the well-known “add with carry” instruction. See, for example, Oonishi et al. (US 5423052), FIG. 8, as just one example. However, while the independent claim subject matter, except with a carry flag rather than an overflow flag, was well-known to one of ordinary skill in the art at the time of the invention (see Oonishi et al.), and while an overflow flag by itself was likewise well-known to one of ordinary skill in the art at the time of the invention (see Peleg et. al., MMX Technology Extension to the Intel Architecture, page 43, second column, lines 3-5, as just one example), the prior art of record, alone or in combination, fails to disclose or render obvious the combination of the aforementioned two concepts in the specific manner reflected in the independent claims. In other words, the prior art of record, alone or in combination, fails to disclose or render obvious “execute the decoded instruction to perform an unsigned addition of the first operand, the second operand, and an ‘overflow’ flag”, in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious “executing the decoded instruction to perform an unsigned addition of the first operand, the second operand, and an ‘overflow’ flag”, in the context of and in combination with the remaining limitations of claim 7. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious “execute the decoded instruction to perform an unsigned addition of the first operand, the second operand, and an ‘overflow’ flag”, in the context of and in combination with the remaining limitations of claim 13.
Note that other pertinent references, which were cited and explained in office actions of the parent application 13/993,483 (see paragraph 66 of the Office Action dated November 25, 2015, and paragraph 23 of the Office Action dated May 10, 2018, in this parent application), have been listed in Information Disclosure Statements filed in the instant application. 
A preliminary amendment in the instant application has precluded potential objections to the specification and drawings, and the Examiner’s Amendment above precludes a potential issue under 35 USC 101. In addition, a terminal disclaimer has been filed and approved on August 16, 2022. Therefore, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182